DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-10 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/472,111. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and co-pending application are drawn to obvious variants or substantially similar methods for blood protein activity preservation, comprising mixing blood with two or more protectants selected from albumin, triglyceride, glycerol, dextran, propylene glycol, alginate, and sucrose to obtain a mixture; and lyophilizing the mixture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natan et al. (US PGPUB 2007/0178434).

7.	With regard to claims 1-5 and 7-9, Natan discloses a method for blood serum protein (any fraction of blood; [0047]) activity preservation (abstract; claim 54), comprising mixing (‘“cryopreservation solution" refers to any solution or media in which biological material is immersed before cryopreservation... and/or a mixture of such solutions’; [0039]; “adding a preservation solution to said biological material”; claim 54; [0045-0046]; [0058]) blood serum with a first protectant of trehalose ([0020]; [0028]; [0045]; [0066]) and a second protectant of glycerol ([0020-0021]; [0045]; [0056]); wherein in the mixing step the blood serum is further mixed with one or more protectant selected from the group consisting of dextran ([0020]; [0045]; [0066]), propylene glycol ([0020]; [0045]), sucrose ([0045]), and a combination thereof ([0020]); and lyophilizing the mixture ([0039]; [0045-0047]; [0062-0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Natan in view of Dowling et al. (US PGPUB 2019/0175647).

9.	With regard to claims 6 and 10, while Natan discloses that the two or more protectants comprise trehalose ([0020]; [0028]; [0045]; [0066]) and glycerol ([0020-0021]; [0045]; [0056]); wherein in the mixing step the blood serum is further mixed with one or more protectant selected from the group consisting of dextran ([0020]; [0045]; [0066]), propylene glycol ([0020]; [0045]), sucrose ([0045]), and a combination thereof ([0020]), Natan is silent in regard to the second protectant being alginate, rather than glycerol.
	However, Dowling discloses compositions and methods of treating dry eye syndrome and other traumatized non-keratinized epithelial surfaces (abstract), wherein a non-autologous plasma or serum  composition is mixed with a polymer ([0011]; [0053]) and an aqueous reconstitution fluid including protectants ([0069]) such as alginate ([0195]); and wherein the mixture is to be lyophilized ([0025]; [0068]; [0196]; [0209]; claim 33).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second protectant disclosed by Natan to be alginate, similar to that disclosed by Dowling, in order to provide the composition with a well-known protectant that acts to protect plasma proteins against gamma irradiation and balance pH of the composition, as suggested by Dowling in paragraphs [0069], [0195] and [0210].

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	DePablo et al. (US PGPUB 2004/0043374) discloses a preservation and storage medium for biological materials.
	Ho et al. (US PGPUB 2006/0051731) discloses a process for preparing lyophilized platelets.
	Tometsko et al. (US 5,750,330) discloses a method and composition for lyophilizing RBCs.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781